Citation Nr: 0005700	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.   99-07 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service-connection for sinusitis.

2.  Entitlement to service-connection for allergic rhinitis.



REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



REMAND

The veteran had active service from July 1966 to May 1968.

The Board of Veterans' Appeals (Board) notes that the veteran 
submitted two VA Form 9s in March 1999.  The first, dated 
March 4, 1999, requested a hearing before a member of the 
Board at the regional office (RO).  The second, dated March 
5, 1999, indicated that he did not want a hearing.  His 
claims folder does not indicate that he was scheduled for a 
hearing before a member of the Board at the RO.  In February 
2000, the Board sought clarification from the veteran 
regarding his request for a hearing.  He responded that he 
wanted a hearing before a member of the Board at the RO.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
hearing before a Member of the Board at 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




